IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARTHA IRENE GONZALEZ                        §
LANKFORD, and UNITED FARM                    §       No. 102, 2018
FAMILY INSURANCE COMPANY,                    §
                                             §
             Defendants Below,               §       Court Below: Superior Court
             Appellants,                     §       of the State of Delaware
                                             §
       v.                                    §
                                             §       C.A. No. K16C-12-026
MARIE SAINT HILAIRE, Individually            §
and as Wife and Administratrix of the        §
Estate of Therisson Augustin, and            §
MARCEA AUGUSTIN, and EDNEST                  §
AUGUSTIN,                                    §
                                             §
             Plaintiffs Below,               §
             Appellees.                      §

                            Submitted: October 10, 2018
                             Decided: October 25, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                    ORDER

      This 25th day of October 2018, the Court having considered this matter after

oral argument and on the briefs filed by the parties has determined that the final

judgment of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its order dated February 6, 2018.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice